DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 57, 58, 61, 63, 64, 65, 69, 71, 72 in the reply filed on May 4, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57, 58, 61, 63-65, 69, 71, and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites “electrically isolating (non-conductive)” in line 2.  The claim is not clear because of the phrase in parentheses.
Claims 58, 61, 63, 64, 65, 69, 71, 72 recite “The substrate as claimed in claim 57…”  The Examiner notes the preamble of claim 57 recites “A multilayer substrate…”  For clarity the dependent claims should recite “The multilayer substrate…”
Claim 64 recites the limitation “at least one main surface” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 57 from which claim 64 depends recites “at least one exposed main surface.”
Claim 65 recites “N ranging from 2 to 100 million” in line 4.  The claim is not clear as it is not clear if N ranges from 2 million to 100 million, or from 2 to 100,000,000.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57, 58, 61, 63-65, 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (“A kirigami approach to engineering elasticity in nanocomposites through patterned defects”, Nature Materials, vol. 14, August 2015) (“Shyu”), in view of Aoyagi et al. (US 2012/0189796 A1) (”Aoyagi”).
With respect to claim 57, Shyu discloses a multilayer substrate comprising a bottom layer of electrically isolating and intrinsically non-elastic material – parylene film – and on the bottom layer, a top layer of electrically conductive, intrinsically non-elastic material – CNT/PVA film (p. 787), a plurality of through cuts, each extending through a thickness of each of the bottom and top layers (p. 786, Figs. 1 c and 1d), wherein each of the through cuts has a projection on the exposed main surface of the multilayer substrate – the patterns exhibit out-of-plane deflection (p. 786), the samples generate an out-of-plane texture (p. 787), which implies that the cuts of the patterns have projections on exposed main surface of the multilayer substrate, the substrate showing engineered elasticity (p. 785).  Shyu discloses that the shapes of the projection can vary – “many cut patterns are possible” (p. 785), Shyu does not disclose explicitly that the projection is shaped so as to comprise at least three branches extending from a common portion.  Aoyagi discloses a substrate – element 30 – comprising through cuts shaped to comprise three branches extending from a common portion (abstr., 0059, 0177-0180, Fig. 3C), element 30 formed of a plastic film with a metal layer formed thereon (0089).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cuts of Shyu in the shape as disclosed in Fig. C of Aoyagi, which is a “Y” shape, as it is known in the art to form such cuts in substrates comprising electrically conductive material on an electrically isolating material, as design changes are within the purview of a person of ordinary skill in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art that cuts of such shape would form projections so shaped as to comprise three branches extending from a common portion.
Regarding claim 58, Shyu and Aoyagi teach the substrate of claim 57.  Aoyagi discloses two of the branches of the through cuts being of equal length (0177, Fig. 3C).
As to claim 61, Shyu and Aoyagi teach the substrate of claim 57.  Aoyagi discloses two of the branches of the through cuts having equal width (Fig. 3C).
With respect to claim 63, Shyu and Aoyagi teach the substrate of claim 57.  Aoyagi discloses that the lengths of the branches are from 0.5 mm to 10 mm (0177), thus it would have been obvious to one of ordinary skill in the art based on Fig. 3C and par. [0177] of Aoyagi that the width of the branches of Aoyagi satisfies the range of claim 63.  
Regarding claim 64, Shyu and Aoyagi teach the substrate of claim 57.  Shyu discloses the multilayer substrate extends along a length direction and a width direction substantially perpendicular to the length direction (Fig. 1).  Aoyagi discloses the substrate extends along a length direction and a width direction substantially perpendicular to the length direction (Fig. 3C), wherein for two of the through cuts, two respective branches extend along a direction which is parallel to the length direction (Fig. 3C), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the multilayer substrate of Shyu and Aoyagi for two of the through cuts on the exposed main surface of the substrate, two respective branches extend along a direction which is parallel to the length direction.
Regarding claim 65, Shyu and Aoyagi teach the substrate of claim 57. Based on the lengths of the cuts that Aoyagi discloses in par. [0177] and Fig. 3C, it would have been obvious to one of ordinary skill in the art that the number of the plurality of through cuts per cm2 of Aoyagi satisfies the range of the claim.
As to claim 69, Shyu and Aoyagi teach the substrate of claim 57.  Shyu discloses the thickness of the bottom layer of 5 µm (p. 787) which is within the recited range.
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shyu, in view of Aoyagi, and further in view of Sugitani (US 2016/0306461 A1).
With respect to claim 71, Shyu and Aoyagi teach the substrate of claim 57, but are silent with respect to the top layer being formed of a conductive metal oxide.
 Sugitani discloses a transparent electrode formed on a base film (abstr.), wherein the electrode can be formed of a conductive metal oxide or of a material such as carbon nanotubes (0044).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the top layer of Shyu of a conductive metal oxide as carbon nanotubes and conductive metal oxides are interchangeable conductive materials in electrodes.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shyu, in view of Aoyagi, and further in view of Kotov et al. (US 2016/0299270 A1) (“Kotov”).
With respect to claim 72, Shyu and Aoyagi teach the substrate of claim 57, but are silent with respect to the thickness of the top layer as recited in the claim.  Kotov discloses a structure comprising kirigami-type cutouts (abstr.), wherein a CNT/PVA layer has a thickness of 100 nm (0142), which is within the recited range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the top layer of Shyu as disclosed in Kotov as it is known in the art to form CNT/PVA layers having a thickness of 100 nm.  Changes in size are within the purview of a person skilled in the art (MPEP 2144.05).



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783